                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                      )
BRAD LIEBERMAN,                                       )
                                                      )
                Petitioner,                           )
                                                      )
        vs.                                           )   1:18 CV 5713
                                                      )   Hon. Marvin E. Aspen
GREGG SCOTT, Program Director,                        )
Rushville Treatment and Detention                     )
Facility, Illinois Department of Human                )
Services,                                             )
                                                      )
                Respondent.                           )

                              MEMORANDUM OPINON AND ORDER

MARVIN E. ASPEN, District Judge:

        Before us is Petitioner Brad Lieberman’s Rule 60(B)(3) Petition for Relief from

Judgments (Dkt. No. 35.) We lack jurisdiction to consider this petition, since it is a successive

habeas petition within the meaning of 28 U.S.C. § 2254(a) for which Petitioner has not received

prior Circuit Court approval. Accordingly, we deny Petitioner’s motion for relief and decline to

issue a certificate of appealability of our denial.

                                          BACKGROUND

        Petitioner Brad Lieberman, a convicted sex offender civilly confined at Rushville

Treatment and Detention Center, seeks reconsideration of this Court’s 2011 dismissal of his

28 U.S.C. § 2254 petition challenging his commitment. Petitioner states he has recently obtained

new evidence that during his 2006 trial to determine if he was a sexually violent person under 725

ILCS 207/1 prosecutors allegedly used “materially altered documents . . . and perjurious testimony

that misled the jury, the trial court, the Illinois Appellate and Supreme Courts, and ultimately the
United States District Court in habeas denials in case numbers 10-cv-2570, 13-cv-8599, 16-cv-

6187, and 18-cv-5713.” (Dkt. No. 35.)

       The following brief background is provided to better understand Petitioner’s current

motion. In 1980, he was convicted of multiple counts of rape and attempted rape. In 2000, just

before his sentence ended, the State of Illinois moved to civilly commit Petitioner as a sexually

violent person under the Sexually Violent Persons Commitment Act. 725 ILCS 207/1 et seq. In

2006, following a trial, a jury found Petitioner was a sexually violent person under 725 ILCS 207/5,

and the trial court ordered Petitioner civilly committed until further order of the Court. In re

Detention of Lieberman, 379 Ill. App.3d 585, 597, 884 N.E.2d 160, 173 (1st 2007). The Illinois

appellate court affirmed. Id. The Illinois Supreme Court denied his petition for leave to appeal and

Petitioner has unsuccessfully challenged his commitment in both state and federal proceedings.

See In Re Detention of Lieberman, 229 Ill.2d 623, 623, 897 N.E.2d 252, 252 (Ill. 2008) (table op.);

Lieberman v. Scott, No. 16 C 6187, 2017 WL 5128993, at *1 (N.D. Ill. Nov. 6, 2017) (addressing

Petitioner’s challenges to his 2011 and 2012 re-examinations to determine if he has made sufficient

progress to warrant conditional release or discharge under 725 ILCS 207/55(a)); Lieberman v.

Kirby, No. 10 C 2570, 2011 WL 6131176, at *8 (N.D. Ill. Dec. 8, 2011) (laying out the grounds

for the initial habeas petition and denying them, including Fourteenth Amendment due process

claims).

                                           ANALYSIS

       Petitioner’s Rule 60(b) motion is a successive attack on his civil confinement judgment,

which we do not have jurisdiction to entertain under the federal statute governing habeas relief

from state court judgments, 28 U.S.C. § 2254. The 1996 Antiterrorism and Effective Death Penalty

Act (AEDPA) sets the procedures for bringing § 2254 challenges. For a second or successive claim



                                                 2
for habeas corpus relief where the “factual predicate for the claim could not have been discovered

previously through the exercise of due diligence,” 28 U.S.C. § 2244(b)(2)(B)(i), a petitioner must

“move in the appropriate court of appeals for an order authorizing the district court to consider the

application.” § 2244(b)(3)(A). Any claim attacking the validity of the initial state court proceeding

after the first filed habeas petition is a second or successive petition. See Burton v. Stewart,

549 U.S. 147, 152–53, 127 S. Ct. 793, 796 (2007). In other words, we do not have jurisdiction over

a second-in-time attack on Petitioner’s state court judgment unless a panel of the Court of Appeals

for the Seventh Circuit grants Petitioner a right to bring a new habeas petition. Petitioner did not

receive preclearance from the Court of Appeals to file a second or successive petition. Therefore,

we do not have jurisdiction over Petitioner’s claim.

       The fact that Petitioner clothes his request in the language of Federal Rule of Civil

Procedure Rule 60(b) does not change the jurisdictional requirements for relief from confinement.

“[A]n objection to the validity of the criminal conviction or sentence is [a habeas petition] no

matter how it is couched or captioned.” U.S. v. Scott, 414 F.3d 815, 816 (7th Cir. 2005). “A motion

that seeks to add a new ground for relief . . . will of course qualify.” Gonzalez v. Crosby,

545 U.S. 524, 532, 125 S. Ct. 2641, 2648 (2005). To allow Petitioner to obtain review based solely

on the requirements of Rule 60(b) would be “inconsistent with federal statutory provisions,” and

would allow him to “use Rule 60(b) to circumvent statutory limitations on successive applications

that are integral to federal habeas law.” Freeman v. Chandler, 645 F.3d 863, 868 (7th Cir. 2011)

(citing Gonzales, 545 U.S. at 532, 125 S. Ct. at 2648).

       The Court notes that not every Rule 60(b) motion in a § 2254 case must be construed as

new habeas petition. “A motion that . . . challenges only the District Court's failure to reach the

merits does not warrant [treatment as a habeas petition], and can therefore be ruled upon by the



                                                 3
District Court.” Freeman, 645 F.3d at 867 (quoting Gonzales, 545 U.S. at 538, 125 S. Ct. at 2649).

But this is not the case when a Rule 60(b) motion “attacks the federal court’s previous resolution

of a claim on the merits, . . . which is effectively indistinguishable from alleging that the movant

is, under the substantive provisions of the statutes, entitled to habeas relief.” Gonzalez, 545 U.S.

at 532, 125 S. Ct. at 2648. We reiterate that “an objection to the validity of the criminal conviction

or sentence is one no matter how it is couched or captioned.” U.S. v. Scott, 414 F.3d 815, 816 (7th

Cir. 2005). The second of two petitions raising substantially different challenges to a conviction is

still successive under § 2254(a), even if the second petition raises a novel issue. Burton v. Stewart,

549 U.S. 147, 152, 127 S. Ct. 793, 796 (2007). A motion is not successive or secondary where the

court failed to reach the merits of an issue raised on his initial habeas petition. See Burton, 549

U.S. at 152, 127 S. Ct. at 796.

        Petitioner’s Rule 60(b) motion qualifies as a successive habeas petition because it

collaterally attacks the validity of his civil confinement judgment. Petitioner argues he did not have

access to the information on which he bases his attack, but this is legally irrelevant: the standard

is whether the court failed to reach the merits of an issue raised on his initial habeas petition. See

Burton, 549 U.S. at 152, 127 S. Ct. at 796. The fact that Petition rephrases his attack as a Rule

60(b) motion has no impact on this Court’s ability to entertain the motion. Scott, 414 F.3d at 816.

Any further petition requires Petitioner to first receive a certificate of appealability from the Circuit

Court, which he has not done here. 28 U.S.C. § 2244(b)(2). Thus, Petitioner’s Rule 60(b) motion

is a successive collateral attack on his civil confinement judgment, which is barred as a successive

habeas petition under 28 U.S.C. § 2254.




                                                   4
        Since we do not have jurisdiction to consider Petitioner’s request for relief, we do not pass

upon the merits of his prosecutorial misconduct claim. Nothing in this opinion suggests this claim

is meritorious.

                                          CONCLUSION
        Accordingly, Petitioner’s Rule 60(b) motion, as well as his motion for counsel and any

other pending motion, is denied. To obtain judicial review of evidence Petitioner claims is newly

discovered, he must seek and obtain permission from the Seventh Circuit to bring a second or

successive § 2254 petition. If he seeks to appeal this order’s denial of his Rule 60(b) motion as

impermissibly seeking successive § 2254 relief, he must file a notice of appeal in this Court within

30 days of entry of this order. To the extent a certificate of appealability is required for such an

appeal this Court refuses to issue a certificate.



                                                ____________________________________
                                                Honorable Marvin E. Aspen
                                                United States District Judge
Dated: November 20, 2019
       Chicago, Illinois




                                                    5
